Exhibit 10.2

ADVISORY SERVICES AGREEMENT

ADVISORY SERVICES AGREEMENT dated as of October 19, 2016 (this “Agreement”), by
and between MAMMOTH ENERGY SERVICES, INC., a Delaware corporation (the
“Company”) and WEXFORD CAPITAL LP, a Delaware limited partnership (“Wexford”).

WHEREAS, Wexford has extensive knowledge and experience with respect to managing
public and private businesses, capital markets transactions, financing
transactions, long range planning and business development and other matters
that are significant to the future business and operations of the Company; and

WHEREAS, the Company desires to benefit from Wexford’s expertise and has
requested that Wexford provide assistance and advice to the Company from time to
time with respect to certain financial and strategic matters related to the
business and affairs of the Company and its subsidiaries; and

WHEREAS, Wexford has agreed to the Company’s request on the terms and conditions
specified herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged the Company and Wexford agree as follows:

Section 1. Retention of Wexford.

The Company hereby retains Wexford, and Wexford accepts such retention, upon the
terms and conditions set forth in this Agreement.

Section 2. Term; Termination.

(a) Term. This Agreement shall commence on the closing date of the Company’s
initial public offering and shall terminate on the second anniversary thereof
(the “Initial Term”). Upon expiration of the Initial Term, this Agreement shall
automatically continue for additional one-year periods unless terminated in
writing by either party at least ten days prior to the expiration of the then
current Term (each extension period being referred to herein as the “Extension
Term,” and together with the Initial Term, the “Term”).

(b) Termination. This Agreement may be terminated by either the Company or
Wexford at any time, with or without cause, upon 30 days’ prior written notice
to the other party. In the event of termination by the Company, the Company
shall be obligated to pay all amounts due to Wexford through the remaining Term
of the Agreement. The provisions set forth in Section 5 of this Agreement shall
survive any termination of this Agreement.



--------------------------------------------------------------------------------

Section 3. Advisory Services.

(a) Wexford shall provide general financial and strategic advice to the Company
and its subsidiaries (the “Services”), in each case, as the Company shall
reasonably request from Wexford. The Services shall not extend to the day-to-day
business or operations of the Company and shall not include any services
provided by officers or employees of Wexford in their capacity as directors of
the Company. If requested to provide Services, Wexford shall devote such time to
any such request as Wexford shall deem, in its sole discretion, necessary. Such
Services, in Wexford’s sole discretion, shall be rendered in person or by
telephone or other communication. Wexford shall have no obligation to the
Company as to the manner of rendering the Services hereunder, and the Company
shall not have any right to dictate or direct the details of the Services
rendered hereunder.

(b) Wexford shall perform all services as an independent contractor to the
Company and not as an employee, agent or representative of the Company. Wexford
shall have no authority to act for or to bind the Company without its prior
written consent. Nothing in this Agreement is intended nor shall be deemed to
create any partnership, agency or joint venture relationship by or between the
parties.

(c) This Agreement shall not prohibit, restrict or limit in any manner Wexford
or any of its partners or affiliates or any director, officer, partner or
employee of Wexford or any of its partners or affiliates (collectively, “Wexford
Persons”) from engaging in other activities, whether or not competitive with any
business of the Company or any of its respective subsidiaries or
affiliates. This Agreement shall not require Wexford or any Wexford Person to
make available to the Company any investment or investment opportunity about
which Wexford or any Wexford Person shall become aware.

(d) In the event the Company is dissatisfied in any manner with the Services
provided by Wexford hereunder or with Wexford’s performance under this
Agreement, the Company’s sole remedy shall be to terminate this Agreement. Under
no circumstances shall the Company have any claim for damages against Wexford or
any Wexford Person arising out of or relating to this Agreement.

Section 4. Compensation.

(a) Advisory Fee. As consideration for the Services provided by Wexford
hereunder, the Company agrees to pay to Wexford an annual fee in the amount of
$500,000 payable in advance in equal monthly installments, on the first business
day of each month during the Term and prorated for any partial calendar month.

(b) Expenses. Upon presentation by Wexford to the Company of such documentation
as may be reasonably requested by the Company, the Company shall reimburse
Wexford for all reasonable out-of-pocket expenses, including, without
limitation, reasonable legal fees and expenses, and other disbursements incurred
by Wexford or any Wexford Person in the performance of Wexford’s obligations
hereunder.

(c) Additional Services. The Company may request that Wexford provide services
in addition to the Services (“Additional Services”), including without
limitation, services relating to

 

2



--------------------------------------------------------------------------------

proposed acquisitions or divestitures, debt or equity financings, or other
transactions. In the event Wexford agrees to provide such Additional Services,
the Company shall pay Wexford an additional market-based fee for such Additional
Services, which fees shall be approved by the audit committee of the Company’s
board of directors.

(d) Non-Exclusive. Nothing in this Agreement shall have the effect of
prohibiting Wexford or any of its affiliates from receiving from the Company or
any of its subsidiaries or affiliates any other fees.

Section 5. Indemnification.

(a) The Company will indemnify and hold harmless Wexford and each Wexford Person
(each such person, an “Indemnified Party”) from and against any and all losses,
claims, damages, liabilities, costs and expenses, whether joint or several (the
“Liabilities”), related to, arising out of or in connection with this Agreement
or the Services or Additional Services contemplated by this Agreement or the
engagement of Wexford pursuant to, and the performance by Wexford of the
Services or Additional Services contemplated by, this Agreement, whether or not
pending or threatened, whether or not an Indemnified Party is a party, whether
or not resulting in any liability and whether or not such action, claim, suit,
investigation or proceeding is initiated or brought by or on behalf of the
Company. The Company will reimburse any Indemnified Party for all reasonable
costs and expenses (including attorneys’ fees and expenses) as they are incurred
in connection with investigating, preparing, pursuing, defending or assisting in
the defense of any action, claim, suit, investigation or proceeding for which
the Indemnified Party would be entitled to indemnification under the terms of
the previous sentence, or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto. The Company will not be liable
under the foregoing indemnification provision with respect to any particular
Liability of an Indemnified Party solely to the extent that such is determined
by a court, in a final judgment from which no further appeal may be taken, to
have resulted primarily from the gross negligence or willful misconduct of such
Indemnified Party. The attorneys’ fees and other expenses of an Indemnified
Party shall be paid by the Company as they are incurred upon receipt of an
agreement by or on behalf of the Indemnified Party to repay such amounts if it
is finally judicially determined that the Liabilities in question resulted
primarily from the gross negligence or willful misconduct of such Indemnified
Party.

(b) The Company acknowledges and agrees that the Indemnified Parties have
certain rights to indemnification and/or insurance provided by Wexford and
certain of its affiliates and that such additional rights to indemnification
and/or insurance are intended to be secondary to the primary obligation of the
Company to indemnify the Indemnified Parties hereunder. The Company’s
obligations to provide indemnification hereunder shall not be limited in any
manner by the availability of such additional indemnification and/or insurance
that may be available to the Indemnified Parties.

Section 6. Accuracy of Information.

The Company shall furnish or cause to be furnished to Wexford such information
as Wexford believes reasonably appropriate in connection with providing the
services contemplated by this Agreement (all such information so furnished, the
“Information”). The Company

 

3



--------------------------------------------------------------------------------

recognizes and confirms that Wexford (a) will use and rely primarily on the
Information and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without
independent verification, (b) does not assume responsibility for the accuracy or
completeness of the Information and such other information and (c) is entitled
to rely upon the Information without independent verification.

Section 7. Notices.

All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed sufficient if personally delivered, sent by
nationally-recognized overnight courier, or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

 

  (a) if to Wexford, to:

Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

Attention: Paul Jacobi

Telephone: (203) 862-7074

with a copy to:

Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

Attention: Arthur Amron, General Counsel

Telephone: (203) 862-7012

 

  (b) if to the Company, to:

Mammoth Energy Services, Inc.

4727 Gaillardia Parkway

Suite 200

Oklahoma City, OK 73142

Attention: Arty Straehla

Telephone: (405) 608-6007

with a copy to:

Mammoth Energy Services, Inc.

4727 Gaillardia Parkway

Suite 200

Oklahoma City, OK 73142

Attention: Mark Layton

Telephone: (405) 608-6007

 

4



--------------------------------------------------------------------------------

or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith. Any such notice
or communication shall be deemed to have been received (i) in the case of
personal delivery, on the date of such delivery, (ii) in the case of
nationally-recognized overnight courier guaranteeing next day delivery, on the
next business day after the date when sent, and (iii) in the case of mailing, on
the fifth business day following that on which the piece of mail containing such
communication is posted.

Section 8. Benefits of Agreement.

This Agreement shall bind and inure to the benefit of Wexford, the Company, the
Indemnified Persons and any successors to or assigns of Wexford and the Company;
provided, however, that this Agreement may not be assigned by the Company
without the prior written consent of Wexford.

Section 9. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York (without giving effect to principles of
conflicts of laws).

Section 10. Headings.

Section headings are used for convenience only and shall in no way affect the
construction of this Agreement.

Section 11. Entire Agreement; Amendments.

This Agreement contains the entire understanding of the parties with respect to
its subject matter and supersedes any and all prior agreements, and neither it
nor any part of it may in any way be altered, amended, extended, waived,
discharged or terminated except by a written agreement that specifically
references this Agreement and the provisions to be so altered, amended,
extended, waived, discharged or terminated is signed by each of the parties
hereto and specifically states that it is intended to alter, amend, extend,
waive, discharge or terminate this agreement or a provision hereof.

Section 12. Counterparts.

This Agreement may be executed and delivered (including by facsimile
transmission) in any number of counterparts, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto.

Section 13. Confidentiality.

Wexford agrees to maintain the confidentiality of the Confidential Information
(as defined below), except that Wexford may disclose Confidential Information
(a) to its partners, members, directors, officers, employees and advisors (and
those of its affiliates), including accountants, legal counsel and other
advisors (it being understood that the person to whom such

 

5



--------------------------------------------------------------------------------

disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent required by any subpoena or similar legal
process, (c) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (d) with the consent of the Company, or (e) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Agreement, or (ii) becomes available to Wexford on a
non-confidential basis from a source other than the Company. For the purposes of
this Agreement, “Confidential Information” means all non-public information
received from the Company relating to the Company or its business, other than
any such information that is available to Wexford on a non-confidential basis
from a source other than the Company.

Section 14. Further Assurances

The Company and Wexford shall execute such documents and other papers and take
such further actions as the other may reasonably request in order to carry out
the provisions hereof and provide the services hereunder.

*******

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Advisory Services
Agreement as of the date first above written.

 

MAMMOTH ENERGY SERVICES, INC.

By:

 

/s/ Mark Layton

Name:

 

Mark Layton

Title:

 

Chief Financial Officer

WEXFORD CAPITAL LP

By:           Wexford GP LLC, its general partner

By:  

/s/ Arthur Amron

Name:

 

Arthur Amron

Title:

 

Vice President and Assistant Secretary

ADVISORY SERVICES AGREEMENT

SIGNATURE PAGE